           Case 6:19-cv-00763-BR         Document 22       Filed 07/17/20      Page 1 of 2




Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676

Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

     Attorneys for Plaintiff


                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



BLAINE R.,1                                                    Case No. 6:19-cv-00763-BR

                 Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY                                  ORDER
ADMINISTRATION,

                 Defendant.

__________________________________________

         Based on the stipulated motion of the parties, it is ORDERED that attorney fees in the

amount of $8,374.20 are awarded to Plaintiff under the Equal Access to Justice Act, 28 U.S.C. §

2412(d). The parties agree that Plaintiff has assigned the EAJA attorney fees to Plaintiff’s

attorney. The attorney fees shall be paid to Plaintiff’s attorney, Drew L. Johnson, P.C., subject

1
 In the interest of privacy, this order uses only the first name and the initial of the last name
of the nongovernmental party in this case.
ORDER - 1
          Case 6:19-cv-00763-BR         Document 22       Filed 07/17/20     Page 2 of 2




to verification that Plaintiff does not have a debt which qualifies for offset against the EAJA fees

under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If

Plaintiff has no such debt, then the check shall be made payable to Plaintiff’s attorney, Drew L.

Johnson, P.C. If Plaintiff has such a debt, then the check for any remaining funds after offset of

the debt shall be made payable to Plaintiff. The check, regardless of the named payee, shall be

mailed to Plaintiff’s attorney, Drew L. Johnson, P.C. at 1700 Valley River Drive, Eugene, OR

97401.



         DATED this 17th day of July, 2020.


                                                            /s/ Anna J. Brown
                                                      __________________________________
                                                      ANNA J. BROWN
                                                      United States Senior District Judge

SUBMITTED BY:

Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676
Of Attorneys for Plaintiff




ORDER - 2
